Citation Nr: 0433016	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-01 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for folliculitis barbae.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1990 to 
September 1992.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Seattle, Washington, which granted service connection for 
folliculitis barbae and assigned a 10 percent disability 
evaluation from January 5, 2001.  

In April 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2) (West 2002).

At the April 2004 Board hearing, the veteran testified that 
he had received recent treatment for the service-connected 
skin disability at a VA medical facility in Seattle, and at 
the Harborview Hospital, a private medical facility.  The 
claims file does not include these treatment records.  VA has 
a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1)(a) 
(West 2002).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(b)(1), (2).  The Board notes that 
the applicable rating criteria for the skin disorders were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (Jul. 31, 2002) (codified at 38 C.F.R. § 4.118 (2004)).  
A VA examination is needed to obtain findings necessary to 
evaluate the disability under the revised rating criteria.

It appears that the veteran was scheduled for a VA 
examination in September 2004, and did not report.  However, 
the claims file does not contain information as to whether 
the veteran was notified of the examination.  The veteran is 
advised that failure, without good cause, to report for a 
necessary examination could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).

The veteran's claim has not yet been adjudicated under the 
revised rating criteria for skin disabilities.  The Board 
finds that the RO should notify the veteran of these revised 
regulations.

Accordingly, this case is remanded for the following action:

1.  The AMC or RO should obtain records 
of the veteran's treatment for a skin 
disease from the Seattle, Washington, VA 
Medical Center (Beacon Hill), and from 
the Harborview Hospital, Seattle, 
Washington, for treatment of folliculitis 
barbae.   

2.  The veteran should be afforded a VA 
dermatology examination to determine the 
severity of the service-connected 
folliculitis barbae.  The veteran's VA 
claims folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination.  
The examiner should report whether the 
skin disease causes exudation, constant 
itching, extensive lesions, marked 
disfigurement, ulceration, extensive 
exfoliation, crusting, systemic or 
nervous manifestations, or exceptional 
repugnance.  
The examiner should report the percentage 
of the whole body, and the percentage of 
exposed areas affected by folliculitis.  
The examiner should indicate whether the 
skin disease has required constant or 
near-constant systemic therapy during the 
past 12-month period or treatment for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period.  
The examiner should report whether the 
service-connected folliculitis barbae 
causes scarring other than on the head, 
face, or neck, and if so, the examiner 
should report the area in square inches 
or centimeters, covered by scars; whether 
they are associated with underlying soft 
tissue damage; are not associated with 
underlying soft tissue damage and do not 
cause limited motion and cover an area or 
areas of 144 square inches (929 sq. cm.) 
or greater; are not associated with 
underlying soft tissue damage and cause a 
frequent loss of covering of skin over 
the scar; are not associated with 
underlying soft tissue and are painful on 
examination; or cause limitation of 
function of affected part.  

The examiner should report whether the 
service-connected folliculitis barbae 
causes scarring of the face, head, or 
neck and if so, the examiner should 
report the length and width of the scars; 
whether the scars are elevated or 
depressed on palpation, adherent to 
underlying tissue, hypo-or hyper-
pigmented in an area exceeding six square 
inches (39 sq. cm.); whether the skin 
texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.); whether 
there is underlying soft tissue missing 
in an area exceeding six square inches 
(39 sq. cm.); whether the skin is 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.); 
whether there is visible or palpable 
tissue loss; whether there is frequent 
loss of covering of skin over the scar; 
and whether the scar limits the function 
of affected parts.  

3.  The AMC or RO should then 
readjudicate the issue on appeal, under 
both the old and current VA regulations 
for rating skin disabilities.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


